BELCHER, Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Kansas.
The executive warrant of the Governor of this state was introduced in evidence. An affidavit (complaint) made before a magistrate, together with a warrant issued thereon was introduced in evidence. The complaint charges the commission of a crime by the appellant while he was in the State of Kansas. It was sworn tó before the judge and ex-officio clerk of the county court of Ford County, Kansas; and a warrant was issued thereon for the arrest of the appellant. The requisition of the Governor of Kansas and other supporting papers are included in the record.
The trial judge correctly concluded that the proceeding was in compliance with the requirements of Sec. 3, Art. 1008a, Vernon’s Ann. C.C.P.
Frank B. Maple, Jr., while testifying on the hearing, identified the appellant as the person from whom he had received a $72,384 check on June 7, 1958, in Dodge City, Kansas, which was drawn on a bank in Amarillo, Texas.
The record' shows that the above mentioned check upon which payment was refused is the basis of the crime on which these proceedings rest.
*124Appellant did not testify.
The trial court was authorized to conclude as he did and remand appellant for extradition.
The judgment is affirmed.
Opinion approved by the Court.